Citation Nr: 0210708	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for celiac sprue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In February 2001 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed celiac sprue to his service or 
any incident therein.


CONCLUSION OF LAW

Celiac sprue was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in an April 2001 
letter, and he has been sent other letters and information 
concerning evidence needed to support his claim.  In February 
1999, the veteran failed to report to scheduled VA 
examinations.  He was afforded a Travel Board hearing before 
the undersigned Member in June 2002.  The veteran has 
repeatedly stated that he has provided all the information he 
has and that earlier treatment records cannot be obtained due 
to the deaths of the treating physicians.  There is no 
indication that there is any additional evidence that could 
be obtained that would be helpful in substantiating this 
claim.  Because no additional evidence has been identified by 
the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 


Factual Background

The veteran's service medical records were destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  There are no records available.  Efforts to 
reconstruct his service medical records were undertaken and 
the veteran was asked to provide any records he possessed.  
He indicated that he did not have any service medical 
records.

Private treatment records, dating from January 1993 to 
November 1996, reveal the veteran was initially admitted to 
St. Mary's Health Center in January 1993 because of extreme 
weakness, pallor, unsteady gait and probable malabsorptive 
defect.  He had earlier been seen in May 1991 with a history 
of anemia and recurrent diarrhea.  At the time of his 
admission, he gave a 50-year history of recurrent diarrhea 
because of anemia with weakness.  The discharge diagnosis was 
sprue.  Subsequent treatment records from DePaul Health 
Center show ongoing treatment for diagnosed celiac sprue and 
associated symptoms.  An April 1996 consultation report notes 
"[i]n retrospect, the patient had chronic diarrhea since 
1945."

Edward D. Kinsella, M.D., in a March 1994 letter, stated that 
the veteran's diagnosis of sprue was well established in 
January 1993 and that he had been on a gluten-free diet since 
that time.  

VA treatment records, dating from March to August 1998, show 
diagnosed celiac sprue that was controlled with diet.   

In a June 1999 letter, Marlou D. Davis, M.D., indicated that 
she treated the veteran for tropical sprue beginning in 
October 1988.  Included with her letter, is a photocopy of an 
undated U.S. Department of Labor Certification of Health Care 
Provider she filled out on the veteran's behalf.  The form 
indicated that the veteran suffered from a flare up of sprue 
and that the condition commenced in 1994.  

During his June 2002 Travel Board hearing before the 
undersigned Member, the veteran testified that he was 
initially medically rejected for service because of a stomach 
disorder, but was later drafted.  In service, he was 
hospitalized and disqualified for overseas service.  Later, 
he was sent to a base closer to his home, while awaiting his 
discharge.  He believes his sprue either originated in 
service or was aggravated by his high-gluten diet in service.  
After service, he was sick for approximately one year.  He 
stated that all of the doctors that treated him immediately 
after service were probably dead.  

Analysis

The veteran contends that he was treated for stomach problems 
and diarrhea in service; however, numerous efforts to obtain 
his service medical records have been futile.  The veteran 
has indicated that he does not have copies of his service 
medical records.  The United States Court of Claims for 
Veterans Appeals (Court) has held that, where the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's currently diagnosed celiac sprue is directly 
related to active service or any incident therein.  
Initially, there is no competent medical opinion of record 
that indicates he had celiac sprue prior to October 1988, 
over forty years after his discharge from service.  Although 
the evidence shows that he currently has celiac sprue, there 
is no competent medical evidence etiologically linking it to 
his service, or any incident.  In this respect the Board 
notes that several treatment records noting the veteran's 
history of diarrhea since service do not constitute 
"competent medical evidence" as the information recorded by 
the medical examiners, is unenhanced by any additional 
medical comment by those examiners.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Although the veteran asserts he 
currently has celiac sprue as a result of his inservice diet, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's current celiac sprue 
was not incurred in or aggravated during active service.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
celiac sprue must be denied.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


ORDER

Service connection for celiac sprue is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

